Exhibit 10.3

 

LIMITED GUARANTEE

OF

PARTHENON INVESTORS II, L.P.

AND

INSURANCE AUTO AUCTIONS, INC.

LIMITED GUARANTEE, dated as of December 22, 2006 (this “Limited Guarantee”), by
Parthenon Investors II, L.P. (“Parthenon”) and Insurance Auto Auctions, Inc.
(“IAAI” and together with Parthenon, the “Guarantors”), in favor of ADESA, INC.,
a Delaware corporation (the “Company”).  On the date hereof, the Company has
entered into guarantees (the “Other Guarantees”) with (i) ValueAct Capital
Master Fund, L.P., (ii) GS Capital Partners VI, L.P. (together with GS Capital
Partners VI Parallel, L.P., GS Capital Partners VI Offshore, L.P. and GS Capital
Partners VI GmbH & Co. KG) and (iii) Kelso Investment Associates VII, L.P. and
Insurance Auto Auctions, Inc. (collectively, the “Other Guarantors”) on
substantially similar terms, except as otherwise expressly provided therein. 
Any capitalized term not otherwise defined herein shall be as defined in the
Merger Agreement (as defined below).


1.             LIMITED GUARANTEE.  TO INDUCE THE COMPANY TO ENTER INTO THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED AS OF THE DATE HEREOF (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “MERGER AGREEMENT”),
BY AND AMONG THE COMPANY, KAR HOLDINGS II, LLC, A LIMITED LIABILITY COMPANY
(“BUYER”), KAR HOLDINGS, INC, A DELAWARE CORPORATION AND WHOLLY-OWNED SUBSIDIARY
OF BUYER (“HOLDINGS”) AND KAR ACQUISITION, INC, A DELAWARE CORPORATION AND
WHOLLY-OWNED SUBSIDIARY OF HOLDINGS (“MERGER SUB” AND TOGETHER WITH BUYER AND
HOLDINGS, THE “BUYER PARTIES”), THE GUARANTORS, JOINTLY AND SEVERALLY,
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO THE COMPANY, ON THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE PROMPT AND COMPLETE PAYMENT, IF AND
WHEN DUE OF 7.8313% (THE “GUARANTEED PERCENTAGE”) OF THE OBLIGATIONS OF THE
BUYER PARTIES PURSUANT TO AND IN ACCORDANCE WITH: (I) SECTION 8.3(D)(I) OF THE
MERGER AGREEMENT WITH RESPECT TO THE BUYER TERMINATION FEE; (II) SECTION
8.3(D)(II) OF THE MERGER AGREEMENT WITH RESPECT TO THE REIMBURSEMENT OF THE
COMPANY TRANSACTION EXPENSES; AND (III) SECTION 8.3(D)(III) OF THE MERGER
AGREEMENT WITH RESPECT TO THE REIMBURSEMENT OF THE COMPANY FINANCING FEES AND
EXPENSES AND THE CREDIT FACILITY FEES AND EXPENSES (THE GUARANTEED PERCENTAGE OF
THE PAYMENT OBLIGATIONS IDENTIFIED IN CLAUSES (I) THROUGH (III) ABOVE, ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “OBLIGATIONS”); PROVIDED, THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT THE
GUARANTORS HAVE ACTUALLY PAID THE GUARANTEED PERCENTAGE OF THE BUYER TERMINATION
FEE PURSUANT TO CLAUSE (I) ABOVE OR THE GUARANTEED PERCENTAGE OF THE COMPANY
TRANSACTION EXPENSES PURSUANT TO CLAUSE (II) ABOVE, THE GUARANTORS SHALL HAVE NO
PAYMENT OBLIGATION WITH RESPECT TO THE COMPANY FINANCING FEES AND EXPENSES OR
THE CREDIT FACILITY FEES AND EXPENSES REFERENCED IN CLAUSE (III) ABOVE; AND
PROVIDED, FURTHER THAT THE MAXIMUM AGGREGATE AMOUNT PAYABLE BY THE GUARANTORS
UNDER THIS LIMITED GUARANTEE (EXCLUSIVE OF ANY AMOUNTS REQUIRED TO BE PAID BY
THE GUARANTORS PURSUANT TO AND IN ACCORDANCE WITH SECTION 16 HEREOF (THE
“PREVAILING PARTY COSTS”)) SHALL NOT EXCEED THE AGGREGATE OF THREE MILLION ONE
HUNDRED THIRTY TWO THOUSAND AND FIVE HUNDRED THIRTY U.S. DOLLARS (U.S.$
3,132,530) (THE “CAP”); IT BEING UNDERSTOOD THAT THIS LIMITED GUARANTEE MAY NOT
BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP.  EXCEPT FOR PREVAILING PARTY
COSTS, THE COMPANY HEREBY AGREES THAT IN NO EVENT SHALL THE GUARANTORS BE
REQUIRED TO PAY TO ANY PERSON UNDER, IN RESPECT OF, OR IN CONNECTION WITH THIS
LIMITED GUARANTEE OR THE MERGER AGREEMENT, MORE THAN THE CAP, AND THAT THE
GUARANTORS SHALL NOT HAVE ANY OBLIGATION OR LIABILITY TO ANY PERSON RELATING TO,
ARISING OUT OF OR IN CONNECTION WITH, THIS LIMITED GUARANTEE OTHER THAN AS
EXPRESSLY SET FORTH

1


--------------------------------------------------------------------------------





HEREIN.  SHOULD EITHER OF THE BUYER PARTIES DEFAULT IN THE PROMPT AND COMPLETE
PAYMENT OR PERFORMANCE OF THE OBLIGATIONS, THE GUARANTORS’ OBLIGATIONS HEREUNDER
SHALL BECOME IMMEDIATELY DUE AND PAYABLE TO THE COMPANY.  THE COMPANY SHALL
PROVIDE BUYER AND THE GUARANTORS WITH REASONABLE DOCUMENTATION, AS APPLICABLE,
OF THE COMPANY FINANCING FEES AND EXPENSES AND THE COMPANY TRANSACTION EXPENSES
AND SHALL USE REASONABLE BEST EFFORTS TO PROVIDE BUYER WITH REASONABLE
DOCUMENTATION OF THE CREDIT FACILITY FEES AND EXPENSES.  ALL SUMS PAYABLE BY THE
GUARANTORS HEREUNDER SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS.  THE COMPANY
MAY, IN ITS SOLE DISCRETION, BRING AND PROSECUTE A SEPARATE ACTION OR ACTIONS
AGAINST THE GUARANTORS FOR THE FULL PAYMENT OF THE OBLIGATIONS, SUBJECT TO THE
CAP (PLUS ANY PREVAILING PARTY COSTS), REGARDLESS OF WHETHER THE ACTION IS
BROUGHT AGAINST ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER GUARANTOR OR
WHETHER ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER GUARANTOR IS JOINED IN ANY
SUCH ACTION OR ACTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS LIMITED GUARANTEE OR ANY OTHER DOCUMENT, THE OBLIGATIONS (I) OF THE
GUARANTORS UNDER THIS LIMITED GUARANTEE SHALL BE JOINT AND SEVERAL, AND (II) OF
ANY OTHER GUARANTOR UNDER ANY OTHER GUARANTEE SHALL BE SEVERAL AND NOT JOINT.


2.             NATURE OF LIMITED GUARANTEE.


(A)           THE COMPANY SHALL NOT BE OBLIGATED TO FILE ANY CLAIM RELATING TO
THE OBLIGATIONS IN THE EVENT THAT ONE OR BOTH OF THE BUYER PARTIES BECOMES
SUBJECT TO A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING, AND THE FAILURE
OF THE COMPANY TO SO FILE SHALL NOT AFFECT THE GUARANTORS’ OBLIGATIONS
HEREUNDER.  IN THE EVENT THAT ANY PAYMENT TO THE COMPANY IN RESPECT OF THE
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON
WHATSOEVER, THE GUARANTORS SHALL REMAIN LIABLE HEREUNDER WITH RESPECT TO THE
OBLIGATIONS (PLUS ANY PREVAILING PARTY COSTS) AS IF SUCH PAYMENT HAD NOT BEEN
MADE (SUBJECT TO THE TERMS HEREOF).  THIS IS AN UNCONDITIONAL GUARANTEE OF
PAYMENT AND NOT OF COLLECTIBILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LIMITED GUARANTEE, THE COMPANY HEREBY AGREES THAT (I) THE GUARANTORS MAY ASSERT,
AS A DEFENSE TO ANY PAYMENT OR PERFORMANCE BY THE GUARANTORS UNDER THIS LIMITED
GUARANTEE, ANY DEFENSE TO SUCH PAYMENT OR PERFORMANCE THAT THE BUYER PARTIES
COULD ASSERT AGAINST THE COMPANY UNDER THE TERMS OF THE MERGER AGREEMENT, OTHER
THAN ANY SUCH DEFENSE ARISING OUT OF, DUE TO, OR AS A RESULT OF, THE INSOLVENCY
OR BANKRUPTCY OF ANY BUYER PARTY OR ANY OF THE OTHER GUARANTORS, OR ANY DEFENSE
BASED UPON A CLAIM OF FRAUDULENT CONVEYANCE AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO CREDITORS RIGHTS; AND (II) TO THE EXTENT THE BUYER
PARTIES ARE RELIEVED BY THE PARTIES TO THE MERGER AGREEMENT (INCLUDING THE
COMPANY) OF THEIR OBLIGATIONS UNDER SECTION 8.3(D) OF THE MERGER AGREEMENT, THE
GUARANTORS SHALL BE SIMILARLY RELIEVED OF THEIR OBLIGATIONS UNDER THIS LIMITED
GUARANTEE.


(B)           THE COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE
HEREOF, EACH OF THE BUYER PARTIES’ SOLE ASSETS ARE A DE MINIMIS AMOUNT OF CASH
AND THEIR RESPECTIVE RIGHTS UNDER THE MERGER AGREEMENT, AND THAT NO ADDITIONAL
FUNDS OR ASSETS ARE EXPECTED TO BE CONTRIBUTED TO THE BUYER PARTIES, EXCEPT AS
CONTEMPLATED BY THE MERGER AGREEMENT IN CONNECTION WITH THE CLOSING.


(C)           NOTWITHSTANDING ANYTHING THAT MAY BE EXPRESSED OR IMPLIED IN THIS
LIMITED GUARANTEE OR ANY DOCUMENT OR INSTRUMENT DELIVERED CONTEMPORANEOUSLY
HEREWITH, AND NOTWITHSTANDING THE FACT THAT EITHER OF THE GUARANTORS MAY BE A
PARTNERSHIP OR LIMITED LIABILITY COMPANY, BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS LIMITED GUARANTEE, THE COMPANY COVENANTS AND AGREES THAT (I) NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND THE COMPANY AGREES TO THE
MAXIMUM EXTENT PERMITTED BY LAW, NONE OF ITS OFFICERS, DIRECTORS,

2


--------------------------------------------------------------------------------





SECURITY HOLDERS OR REPRESENTATIVES, HAS OR SHALL HAVE ANY RIGHT OF RECOVERY
UNDER THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, AND TO THE
EXTENT THAT IT HAS OR OBTAINS ANY SUCH RIGHT, IT, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, HEREBY WAIVES (ON ITS OWN BEHALF AND ON BEHALF OF EACH OF THE
AFOREMENTIONED PERSONS) EACH AND EVERY SUCH RIGHT AGAINST, AND HEREBY RELEASES,
AND NO PERSONAL LIABILITY SHALL ATTACH TO, THE GUARANTORS OR ANY OF THE SPONSOR
AFFILIATES (AS DEFINED BELOW), FROM AND WITH RESPECT TO ANY CLAIM, KNOWN OR
UNKNOWN, NOW EXISTING OR HEREAFTER ARISING, RELATING TO THE MERGER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER BY OR THROUGH ATTEMPTED PIERCING
OF THE CORPORATE (OR LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP) VEIL, OR
BY OR THROUGH A CLAIM BY OR ON BEHALF OF ANY BUYER PARTY (OR ANY OTHER PERSON)
AGAINST ANY SPONSOR AFFILIATE (INCLUDING, WITHOUT LIMITATION, A CLAIM TO ENFORCE
THE EQUITY COMMITMENT LETTERS) (THE “RELEASED CLAIMS”), EXCEPT FOR ITS RIGHTS TO
RECOVER FROM THE GUARANTORS (BUT NOT ANY SPONSOR AFFILIATE, UNDER AND TO THE
EXTENT PROVIDED IN THIS LIMITED GUARANTEE (SUBJECT TO THE LIMITATIONS DESCRIBED
HEREIN)), AND ITS RIGHTS AGAINST THE OTHER GUARANTORS PURSUANT TO THE TERMS OF
THE OTHER GUARANTEES; AND (II) RECOURSE AGAINST THE GUARANTORS UNDER THIS
LIMITED GUARANTEE (SUBJECT TO THE LIMITATIONS DESCRIBED HEREIN) AND AGAINST THE
OTHER GUARANTORS PURSUANT TO THE OTHER GUARANTEES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY OF THE COMPANY AND ALL OF ITS SUBSIDIARIES AND AFFILIATES
AGAINST THE GUARANTORS AND EACH SPONSOR AFFILIATE IN RESPECT OF ANY LIABILITIES
OR OBLIGATIONS ARISING UNDER THE MERGER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY. FOR PURPOSES OF THIS LIMITED GUARANTEE, “SPONSOR
AFFILIATE” MEANS, COLLECTIVELY, ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER,
EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER,
AFFILIATE OR ASSIGNEE OF THE UNDERSIGNED OR ANY SPONSOR AFFILIATE OR ANY FORMER,
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED
PARTNER, MANAGER, MEMBER, STOCKHOLDER, AFFILIATE OR ASSIGNEE OF ANY OF THE
FOREGOING; PROVIDED, THAT, IF THE PERSON IS AN OTHER GUARANTOR, SUCH PERSON
SHALL ALSO HAVE SUCH OBLIGATIONS TO COMPANY AS ARE SET FORTH IN THE OTHER
GUARANTEE OF SUCH PERSON.


(D)           THE COMPANY HEREBY COVENANTS AND AGREES THAT IT SHALL NOT
INSTITUTE, DIRECTLY OR INDIRECTLY, AND SHALL CAUSE ITS SUBSIDIARIES AND
CONTROLLED AFFILIATES NOT TO INSTITUTE, IN THE NAME OF OR ON BEHALF OF THE
COMPANY OR ANY OTHER PERSON, ANY PROCEEDING OR BRING ANY OTHER CLAIM ARISING
UNDER THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, AGAINST THE
GUARANTORS OR THE SPONSOR AFFILIATES EXCEPT FOR CLAIMS AGAINST THE GUARANTORS
UNDER THIS LIMITED GUARANTEE (SUBJECT TO THE LIMITATIONS DESCRIBED HEREIN), ANY
CLAIMS AGAINST ANY SPONSOR AFFILIATE THAT IS AN OTHER GUARANTOR UNDER AN OTHER
GUARANTEE, ANY CLAIMS FOR EQUITABLE RELIEF PERMITTED UNDER SECTION 9.12 OF THE
MERGER AGREEMENT, OR ANY CLAIMS PERMITTED UNDER THE CONFIDENTIALITY AGREEMENT.


(E)           THE COMPANY ACKNOWLEDGES THAT THE GUARANTORS ARE AGREEING TO ENTER
INTO THIS LIMITED GUARANTEE IN RELIANCE ON THE PROVISIONS SET FORTH IN SECTIONS
2(B) THROUGH (E). SECTIONS 2(B), 2(C), 2(D) AND 2(E) SHALL SURVIVE TERMINATION
OF THIS LIMITED GUARANTEE.


3.             CHANGES IN OBLIGATIONS; CERTAIN WAIVERS.  THE GUARANTORS AGREE
THAT THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO OR
FURTHER CONSENT OF THE GUARANTORS, EXTEND THE TIME OF PAYMENT OF ANY OF THE
OBLIGATIONS, AND ALSO MAY MAKE ANY AGREEMENT WITH ONE OR BOTH OF THE BUYER
PARTIES OR ANY OTHER GUARANTOR FOR THE EXTENSION, RENEWAL, PAYMENT, COMPROMISE,
DISCHARGE OR RELEASE THEREOF, IN WHOLE OR IN PART, OR FOR ANY MODIFICATION OF
THE TERMS THEREOF OR OF ANY AGREEMENT BETWEEN THE COMPANY, ON THE ONE HAND, AND
ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER GUARANTOR, ON THE OTHER HAND,
WITHOUT IN ANY WAY IMPAIRING OR AFFECTING THE GUARANTORS’ OBLIGATIONS UNDER THIS
LIMITED GUARANTEE.  THE

3


--------------------------------------------------------------------------------





GUARANTORS AGREE THAT THE OBLIGATIONS OF THE GUARANTORS HEREUNDER SHALL NOT BE
RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED BY: (A) THE
FAILURE OF THE COMPANY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR
REMEDY AGAINST ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER GUARANTOR; (B) ANY
CHANGE IN THE TIME, PLACE OR MANNER OF PAYMENT OF ANY OF THE OBLIGATIONS OR ANY
RESCISSION, WAIVER, COMPROMISE, CONSOLIDATION OR OTHER AMENDMENT OR MODIFICATION
OF ANY OF THE TERMS OR PROVISIONS OF THE MERGER AGREEMENT, ANY OTHER GUARANTEE,
OR ANY OTHER AGREEMENT EVIDENCING, SECURING OR OTHERWISE EXECUTED IN CONNECTION
WITH ANY OF THE OBLIGATIONS (PROVIDED THAT ANY SUCH CHANGE, RESCISSION, WAIVER,
COMPROMISE, CONSOLIDATION OR OTHER AMENDMENT OR MODIFICATION SHALL BE SUBJECT TO
THE PRIOR WRITTEN CONSENT OF THE BUYER PARTIES TO THE EXTENT EXPRESSLY REQUIRED
BY THE MERGER AGREEMENT OR TO THE PRIOR WRITTEN CONSENT OF ANY OF THE APPLICABLE
OTHER GUARANTORS, TO THE EXTENT EXPRESSLY REQUIRED BY ANY OF THE OTHER
GUARANTEES); (C) THE ADDITION, SUBSTITUTION OR RELEASE OF ANY PERSON INTERESTED
IN THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT (PROVIDED, THAT ANY
SUCH ADDITION, SUBSTITUTION OR RELEASE SHALL BE SUBJECT TO THE PRIOR WRITTEN
CONSENT OF THE BUYER PARTIES TO THE EXTENT EXPRESSLY REQUIRED UNDER THE MERGER
AGREEMENT); (D) ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER PERSON LIABLE WITH RESPECT TO ANY
OF THE OBLIGATIONS; (E) ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER
SIMILAR PROCEEDING AFFECTING ONE OR BOTH OF THE BUYER PARTIES, OR ANY OTHER
PERSON LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS; (F) SUBJECT TO THE LAST
SENTENCE OF SECTION 2(A) HEREOF, ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE
OBLIGATIONS, THE MERGER AGREEMENT OR ANY AGREEMENT OR INSTRUMENT RELATING
THERETO; (G) THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHTS WHICH THE
GUARANTORS MAY HAVE AT ANY TIME AGAINST ONE OR BOTH OF THE BUYER PARTIES, ANY
OTHER GUARANTOR OR THE COMPANY, WHETHER IN CONNECTION WITH THE OBLIGATIONS OR
OTHERWISE; OR (H) THE ADEQUACY OF ANY OTHER MEANS THE COMPANY MAY HAVE OF
OBTAINING REPAYMENT OF ANY OF THE OBLIGATIONS.  TO THE FULLEST EXTENT PERMITTED
BY LAW, THE GUARANTORS HEREBY EXPRESSLY WAIVE ANY AND ALL RIGHTS OR DEFENSES
ARISING BY REASON OF ANY LAW WHICH WOULD OTHERWISE REQUIRE ANY ELECTION OF
REMEDIES BY THE COMPANY.  THE GUARANTORS WAIVE PROMPTNESS, DILIGENCE, NOTICE OF
THE ACCEPTANCE OF THIS LIMITED GUARANTEE AND OF THE OBLIGATIONS, PRESENTMENT,
DEMAND FOR PAYMENT, NOTICE OF NON-PERFORMANCE, DEFAULT, DISHONOR AND PROTEST,
NOTICE OF ANY OBLIGATIONS INCURRED AND ALL OTHER NOTICES OF ANY KIND (EXCEPT FOR
NOTICES TO BE PROVIDED TO THE BUYER PARTIES AND SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP IN ACCORDANCE WITH SECTION 9.2 OF THE MERGER AGREEMENT), ALL DEFENSES
WHICH MAY BE AVAILABLE BY VIRTUE OF ANY VALUATION, STAY, MORATORIUM OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, ANY RIGHT TO REQUIRE THE MARSHALLING OF
ASSETS OF ONE OR BOTH OF THE BUYER PARTIES, OR ANY OTHER PERSON LIABLE WITH
RESPECT TO ANY OF THE OBLIGATIONS, AND ALL SURETYSHIP DEFENSES GENERALLY (OTHER
THAN BREACH BY THE COMPANY OF THIS LIMITED GUARANTEE).  THE GUARANTORS HEREBY
UNCONDITIONALLY AND IRREVOCABLY AGREE THAT IT SHALL NOT INSTITUTE, AND SHALL
CAUSE ITS AFFILIATES NOT TO INSTITUTE, ANY PROCEEDING ASSERTING THAT THIS
LIMITED GUARANTEE IS ILLEGAL, INVALID OR UNENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICATION RELATING TO
OR AFFECTING CREDITORS’ RIGHTS, AND GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  THE GUARANTORS ACKNOWLEDGE
THAT THEY WILL RECEIVE SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT AND THAT THE WAIVERS SET FORTH
IN THIS LIMITED GUARANTEE ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS
AND AFTER THE ADVICE OF COUNSEL.


4.             NO SUBROGATION.  THE GUARANTORS HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREE NOT TO EXERCISE ANY RIGHTS THAT IT MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER PERSON LIABLE WITH
RESPECT TO ANY OF THE OBLIGATIONS THAT ARISE FROM THE

4


--------------------------------------------------------------------------------





EXISTENCE, PAYMENT, PERFORMANCE, OR ENFORCEMENT OF THE GUARANTORS’ OBLIGATIONS
UNDER OR IN RESPECT OF THIS LIMITED GUARANTEE OR ANY OTHER AGREEMENT IN
CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY RIGHT TO
PARTICIPATE IN ANY CLAIM OR REMEDY OF THE COMPANY AGAINST ONE OR MORE OF THE
BUYER PARTIES OR ANY OTHER PERSON INTERESTED IN THE TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS, WHETHER OR
NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR
COMMON LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM ONE
OR MORE OF THE BUYER PARTIES OR ANY OTHER PERSON LIABLE WITH RESPECT TO ANY OF
THE OBLIGATIONS, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY OR BY SET-OFF
OR IN ANY OTHER MANNER, PAYMENT OR SECURITY ON ACCOUNT OF SUCH CLAIM, REMEDY OR
RIGHT, UNLESS AND UNTIL ALL OF THE OBLIGATIONS AND PREVAILING PARTY COSTS, IF
APPLICABLE, SHALL HAVE BEEN IRREVOCABLY PAID IN FULL IN CASH; PROVIDED THAT, THE
GUARANTORS SHALL HAVE THE RIGHT TO CAUSE ANY OTHER PERSON TO SATISFY ITS PAYMENT
OBLIGATIONS TO THE COMPANY UNDER SECTION 1 HEREOF; PROVIDED, HOWEVER, THAT SUCH
RIGHT IN THE PRECEDING PROVISO SHALL ONLY RELIEVE THE GUARANTORS OF THEIR
OBLIGATION TO MAKE SUCH PAYMENT WHEN SUCH PAYMENT IS IRREVOCABLY PAID BY SUCH
OTHER PERSON IN FULL IN CASH.  IF ANY AMOUNT SHALL BE PAID TO THE GUARANTORS IN
VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE PAYMENT
IN FULL IN CASH OF THE OBLIGATIONS AND PREVAILING PARTY COSTS, IF APPLICABLE,
SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF THE COMPANY,
SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF THE GUARANTORS AND SHALL
FORTHWITH BE PAID OR DELIVERED TO THE COMPANY IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT) TO BE CREDITED AND APPLIED TO THE
OBLIGATIONS AND PREVAILING PARTY COSTS, IF APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THE MERGER AGREEMENT, WHETHER MATURED OR UNMATURED, OR TO BE HELD AS
COLLATERAL FOR ANY OBLIGATIONS OR PREVAILING PARTY COSTS, IF APPLICABLE,
THEREAFTER ARISING.


5.             NO WAIVER; CUMULATIVE RIGHTS.  NO FAILURE ON THE PART OF THE
COMPANY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE BY THE COMPANY OF ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY
OTHER OR FUTURE EXERCISE OF ANY RIGHT, REMEDY OR POWER HEREUNDER.  EACH AND
EVERY RIGHT, REMEDY OR POWER HEREBY GRANTED TO THE COMPANY SHALL BE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER, AND MAY BE EXERCISED BY THE COMPANY AT ANY TIME
OR FROM TIME TO TIME.


6.             REPRESENTATIONS AND WARRANTIES.  EACH OF THE GUARANTORS HEREBY
REPRESENTS AND WARRANTS THAT:


(A)           SUCH GUARANTOR HAS FULL CORPORATE OR LIMITED PARTNERSHIP, AS THE
CASE MAY BE, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS LIMITED GUARANTEE
AND TO PERFORM THE OBLIGATIONS, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS LIMITED GUARANTEE BY SUCH GUARANTOR HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR LIMITED PARTNERSHIP, AS THE CASE MAY BE, ACTION ON THE
PART OF SUCH GUARANTOR;


(B)           THIS LIMITED GUARANTEE IS THE VALID AND BINDING OBLIGATION OF SUCH
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE
QUALIFICATION, HOWEVER, THAT ENFORCEMENT OF THE RIGHTS AND REMEDIES CREATED
THEREBY IS SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICATION
RELATING TO OR AFFECTING CREDITORS’ RIGHTS, AND TO GENERAL EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);

5


--------------------------------------------------------------------------------





(C)           NO FURTHER APPROVAL OF THE BOARD OF DIRECTORS, MANAGERS, MEMBERS,
PARTNERS, STOCKHOLDERS OR OTHER SECURITY HOLDERS OF SUCH GUARANTOR IS REQUIRED
FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE BY SUCH
GUARANTOR AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE
BY SUCH GUARANTOR DOES NOT CONTRAVENE ANY PROVISION OF SUCH GUARANTORS’
ORGANIZATIONAL DOCUMENTS OR ANY LAW, REGULATION, RULE, DECREE, ORDER, JUDGMENT
OR CONTRACTUAL RESTRICTION BINDING ON SUCH GUARANTOR OR ANY OF ITS ASSETS;


(D)           ALL CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS OF, FILINGS WITH
AND NOTIFICATIONS TO, ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE DUE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE BY SUCH GUARANTOR
HAS BEEN OBTAINED OR MADE AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED
WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE; AND


(E)           SUCH GUARANTOR HAS THE FINANCIAL CAPACITY TO PAY AND PERFORM ALL
OF ITS OBLIGATIONS UNDER THIS LIMITED GUARANTEE, AND ALL FUNDS NECESSARY FOR
SUCH GUARANTOR TO FULFILL ITS OBLIGATIONS UNDER THIS LIMITED GUARANTEE SHALL BE
AVAILABLE TO SUCH GUARANTOR (OR ITS ASSIGNEE PURSUANT TO SECTION 12 HEREOF) FOR
AS LONG AS THIS LIMITED GUARANTEE SHALL REMAIN IN EFFECT IN ACCORDANCE WITH
SECTION 7 HEREOF.


7.             CONTINUING GUARANTEE; TERMINATION.  THIS LIMITED GUARANTEE SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL BE BINDING ON THE GUARANTORS, THEIR
SUCCESSORS AND ASSIGNS UNTIL ALL OF THE OBLIGATIONS AND PREVAILING PARTY COSTS,
IF APPLICABLE, PAYABLE UNDER THIS LIMITED GUARANTEE HAVE BEEN IRREVOCABLY PAID
IN FULL.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO THE PROVISO BELOW, THIS
LIMITED GUARANTEE SHALL TERMINATE AND THE GUARANTORS SHALL HAVE NO FURTHER
OBLIGATIONS UNDER THIS LIMITED GUARANTEE UPON THE EARLIEST TO OCCUR OF (I) THE
EFFECTIVE TIME OR (II) THE TERMINATION OF THE MERGER AGREEMENT IN CIRCUMSTANCES
NOT GIVING RISE TO A CLAIM FOR PAYMENT OF ANY OBLIGATION; PROVIDED, THAT IF THE
COMPANY COMMENCES AN ACTION WITH RESPECT TO THIS LIMITED GUARANTEE IN A COURT OF
COMPETENT JURISDICTION, THIS LIMITED GUARANTEE SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL THE FINAL RESOLUTION OF SUCH ACTION.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT THE COMPANY, ANY OF ITS SUBSIDIARIES OR AFFILIATES
ASSERTS IN ANY LITIGATION OR OTHER PROCEEDING (1) THAT THE PROVISIONS OF SECTION
1 HEREOF LIMITING THE MAXIMUM AGGREGATE LIABILITY OF THE GUARANTORS TO THE CAP
PLUS THE PREVAILING PARTY COSTS, OR THE PROVISIONS OF SECTIONS 2(A), 2(C), 2(D),
7, 9, 10, 11, 16, 17 AND THE THIRD TO LAST SENTENCE OF SECTION 3 OF THIS LIMITED
GUARANTEE, ARE ILLEGAL, INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, OR THAT
THE GUARANTORS ARE LIABLE, JOINTLY AND SEVERALLY, FOR AMOUNTS IN EXCESS OF THEIR
OBLIGATIONS HEREUNDER (PLUS PREVAILING PARTY COSTS) AS A RESULT OF THE MERGER
AGREEMENT OR THIS LIMITED GUARANTEE (WHICH SHALL INCLUDE, WITHOUT LIMITATION,
ANY LOSSES, DAMAGES, OBLIGATIONS OR LIABILITIES SUFFERED AS A RESULT OF THE
MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING THE
TERMINATION OF THE MERGER AGREEMENT OR THE BREACH OF THE MERGER AGREEMENT BY THE
BUYER PARTIES)) OR (2) THAT THE GUARANTORS, ANY SPONSOR AFFILIATE, OR ANY BUYER
PARTY IS LIABLE FOR ANY LOSSES, DAMAGES, OBLIGATIONS OR LIABILITIES SUFFERED AS
A RESULT OF THIS LIMITED GUARANTEE OR THE MERGER AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED THEREBY (INCLUDING AS A RESULT OF THE TERMINATION OF THE MERGER
AGREEMENT, ANY BREACH OF THE MERGER AGREEMENT BY THE BUYER PARTIES OR THE
FAILURE OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT TO BE
CONSUMMATED) OTHER THAN LIABILITY OF THE GUARANTORS UNDER THIS LIMITED GUARANTEE
AND THE OTHER GUARANTORS UNDER THE OTHER GUARANTEES (AS LIMITED BY THE
PROVISIONS HEREOF AND THEREOF), THEN (X) THE OBLIGATIONS OF THE GUARANTORS UNDER
THIS LIMITED GUARANTEE SHALL TERMINATE AB INITIO AND SHALL

6


--------------------------------------------------------------------------------





THEREUPON BE NULL AND VOID, (Y) IF THE GUARANTORS HAVE PREVIOUSLY MADE ANY
PAYMENT UNDER THIS LIMITED GUARANTEE, IT SHALL BE ENTITLED TO RECOVER SUCH
PAYMENTS FROM THE COMPANY AND (Z) NEITHER OF THE GUARANTORS NOR ANY SPONSOR
AFFILIATE SHALL HAVE ANY LIABILITY TO THE COMPANY OR ANY OF ITS AFFILIATES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR UNDER THIS
LIMITED GUARANTEE.


8.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN OR MADE
PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
OR MADE AS OF THE DATE DELIVERED OR MAILED IF DELIVERED PERSONALLY OR MAILED BY
REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE
PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE CHANGES OF ADDRESS WHICH SHALL BE EFFECTIVE UPON
RECEIPT) OR SENT BY ELECTRONIC TRANSMISSION, WITH CONFIRMATION RECEIVED, TO THE
FACSIMILE NUMBER SPECIFIED BELOW:

(a)

If to Parthenon:

 

 

 

Parthenon Investors II, L.P.

 

c/o Parthenon Capital

 

75 State Street, 26th Floor

 

Boston, MA 02109

 

Attn: David Ament

 

Tel: (617) 960-4088

 

Fax: (617) 960-4010

 

 

With a copy (which shall not constitute notice) to:

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, IL 60601

 

Attn: Jeffrey Seifman, P.C.

 

Tel: 312-861-2201

 

Fax: 312-660-0351

 

 

(b)

If to IAAI:

 

 

 

Insurance Auto Auctions, Inc.

 

Two Westbrook Corporate Center, Suite 500

 

Westchester, Illinois 60154

 

Attention: Sidney L. Kerley, Esq.

 

Facsimile No.: (708) 492-7369

 

Telephone No.: (708) 492-7558

 

 

With a copy (which shall not constitute notice) to:

 

 

Kelso & Company

 

320 Park Ave., 24th Floor

 

New York, NY 10022

 

Attention: James J. Connors, II, Esq.

 

Facsimile No.: (212) 223-2379

 

7


--------------------------------------------------------------------------------




 

Telephone No.: (212) 751-3939

 

 

(b)

If to the Company:

 

 

 

ADESA, Inc.

 

13085 Hamilton Crossing Blvd.

 

Carmel, IN 46032

 

Attention: George J. Lawrence

 

Facsimile No.: (317) 249-4505

 

Telephone No.: (317) 249-4255

 

 

With a copy (which shall not constitute notice) to:

 

 

Morrison & Foerster LLP

 

425 Market Street

 

San Francisco, CA 94105

 

Attention: Robert S. Townsend

 

Facsimile No.: (415) 268-7522

 

Telephone No.: (415) 268-7080

 


9.             AMENDMENT.  THIS LIMITED GUARANTEE MAY NOT BE AMENDED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.


10.          SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS LIMITED
GUARANTEE IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY RULE OF LAW, OR
PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS LIMITED GUARANTEE
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER ADVERSE TO ANY PARTY; PROVIDED, HOWEVER, THAT THIS LIMITED GUARANTEE MAY
NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP PROVIDED IN SECTION 1 HEREOF
(PLUS ANY PREVAILING PARTY COSTS) AND THE PROVISIONS OF SECTIONS 2(B) THROUGH
2(E), 7 AND 10.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS LIMITED GUARANTEE SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE
MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY BE CONSUMMATED AS
ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE; PROVIDED, HOWEVER, THAT
THIS LIMITED GUARANTEE MAY NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP
PROVIDED IN SECTION 1 HEREOF (PLUS ANY PREVAILING PARTY COSTS) AND THE
PROVISIONS OF SECTIONS 2(B) THROUGH 2(E), 7 AND 10.


11.          ENTIRE AGREEMENT.  THIS LIMITED GUARANTEE CONSTITUTES THE ENTIRE
AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND
ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


12.          ASSIGNMENT.  NEITHER THE COMPANY NOR THE GUARANTORS MAY ASSIGN
THEIR RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS LIMITED GUARANTEE TO ANY OTHER
PERSON (EXCEPT BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY (IN THE CASE OF AN ASSIGNMENT BY THE GUARANTORS) OR THE
GUARANTORS (IN THE CASE OF AN ASSIGNMENT BY THE COMPANY); PROVIDED, THAT (I)
EACH OF THE GUARANTORS MAY ASSIGN ALL OR A PORTION OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER TO AN AFFILIATE OR TO AN ENTITY MANAGED OR ADVISED BY AN AFFILIATE OF
SUCH GUARANTOR, AS APPLICABLE, AND (II) IF A PORTION OF PARTHENON’S COMMITMENT
UNDER ITS EQUITY COMMITMENT LETTER

8


--------------------------------------------------------------------------------





IS ASSIGNED IN ACCORDANCE WITH THE TERMS THEREOF, THEN A CORRESPONDING PORTION
OF ITS OBLIGATIONS HEREUNDER MAY BE ASSIGNED TO THE SAME ASSIGNEE; PROVIDED,
HOWEVER, THAT NO SUCH ASSIGNMENT SHALL RELIEVE THE GUARANTORS OF ITS OBLIGATIONS
HEREUNDER, UNLESS OTHERWISE AGREED IN WRITING BY THE COMPANY.


13.          PARTIES IN INTEREST.  THIS LIMITED GUARANTEE SHALL BE BINDING UPON
AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO, AND NOTHING IN THIS
LIMITED GUARANTEE, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY
OTHER PERSON ANY RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY
REASON OF THIS LIMITED GUARANTEE, EXCEPT WITH RESPECT TO AN ASSIGNEE PERMITTED
BY SECTION 12 HEREOF.


14.          GOVERNING LAW; JURISDICTION.  THIS LIMITED GUARANTEE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, EXCEPT FOR MANDATORILY APPLICABLE PROVISIONS OF THE DELAWARE GENERAL
CORPORATION LAW.  EACH PARTY TO THIS LIMITED GUARANTEE HEREBY IRREVOCABLY AGREES
THAT ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
LIMITED GUARANTEE SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK AND
EACH PARTY HERETO AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT THE ACTION, SUIT OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION,
SUIT OR PROCEEDING IS IMPROPER OR THAT THIS LIMITED GUARANTEE, OR THE SUBJECT
MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH PARTY
HERETO FURTHER AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURT IN ANY
ACTION, SUIT OR PROCEEDING.  THE PARTIES AGREE THAT ANY OR ALL OF THEM MAY FILE
A COPY OF THIS SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ANY
OBJECTIONS TO VENUE OR TO CONVENIENCE OF FORUM.


15.          COUNTERPARTS; FACSIMILE DELIVERY.  THIS LIMITED GUARANTEE MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, AND DELIVERED BY FACSIMILE, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


16.          COSTS AND EXPENSES.  IN ANY ACTION AT LAW OR SUIT IN EQUITY TO
ENFORCE THIS LIMITED GUARANTEE OR THE RIGHTS OF ANY OF THE PARTIES HEREUNDER,
THE PREVAILING PARTY IN SUCH ACTION OR SUIT SHALL BE ENTITLED TO RECEIVE A
REASONABLE SUM FOR ITS ATTORNEYS’ FEES AND ALL OTHER REASONABLE COSTS AND
EXPENSES INCURRED IN SUCH ACTION OR SUIT. ANY PAYMENT BY THE GUARANTORS UNDER
THIS SECTION 16 SHALL NOT REDUCE, LIMIT OR OTHERWISE AFFECT THE OTHER
OBLIGATIONS OF THE GUARANTORS HEREUNDER OR BE COUNTED TOWARDS THE CAP.


17.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTEE OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantors and the Company have caused this Limited
Guarantee to be executed and delivered as of the date first written above by its
officer thereunto duly authorized.

 

PARTHENON INVESTORS II, L.P.

 

 

 

By: PCap Partners II, LLC, its General Partner

 

 

 

By: PCap II, LLC, its Managing Member

 

 

 

By:

/s/ John C. Rutherford

 

 

Name:

John C. Rutherford

 

Title:

Managing Member

 

 

 

 

 

INSURANCE AUTO AUCTIONS, INC.

 

 

 

 

 

By:

/s/ Sidley L. Kerley

 

 

Name:

Sidley L. Kerley

 

Title:

Vice President and General Counsel

 

 

 

 

Accepted and Agreed to:

 

 

 

ADESA, Inc.

 

 

 

By:

/s/ George J. Lawrence

 

 

Name:

George J. Lawrence

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

10


--------------------------------------------------------------------------------